UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA
-against-
12 cr 152 (CM)
MARK RESNICK,
Defendant.

xX

 

ORDER DIRECTING THE COMPASSIONATE RELEASE
OF DEFENDANT MARK RESNICK UNDER 18 U.S.C.
§ 3582(C)(1) AS AMENDED BY THE FIRST STEP ACT, P.L. 115-391

McMahon, C.J.:

For the reasons set forth in the attached Opinion and Order of this court, signed April 2,
2020,

IT IS HEREBY ORDERED that the Defendant Mark Resnick’s motion for compassionate
release is GRANTED; and it is further

ORDERED, that Defendant’s sentence be and hereby is reduced to time served, pursuant
to 18 U.S.C. § 3582(c)(1)(A); and it is further

ORDERED, that the Warden of FCI Devins, Massachusetts, shall forthwith release from
custody the person of Defendant Mark Resnick; and it is further

ORDERED, that sufficient cause having been shown, Defendant Resnick shall not spend
14 days in quarantine at FCI Devins prior to his release, but shall be released immediately upon
the institution’s receipt of this Order, and shall instead spend 14 days in quarantine at the place
where he will reside; and it is further

ORDERED, that said Defendant Mark Resnick shall be on supervised release status, with
home confinement until October 7, 2021, but without electronic monitoring;

ORDERED, that Defendant Mark Resnick shall abide by all the terms and conditions of
supervised release that were imposed on him at his original sentencing and that are memorialized
in his judgment of conviction; and it is further,
ORDERED that upon his release Defendant Resnick shall proceed immediately to 30 Stony
Brook Drive, #C-6, Glastonbury CT, 06033 (the “Residence”), where he shall reside during his
term of supervised release, and in no other location without the permission of the supervising
Department of Probation; and it is further

ORDERED that for the first fourteen days of his term of supervised release, Defendant
Resnick shall remain in self-quarantine and shall be isolated in a separate bedroom from his wife
in the Residence, and shall be allowed no contact with any other person, including members of his
family, except for medical personnel in case of an emergency; and it is further

ORDERED that the Probation Department of the Southern District of New York shall
immediately prepare paperwork to transfer supervision over Defendant Resnick to the District of
Connecticut, which has graciously agreed to supervise this Defendant during his period of
supervised release; and it is further

ORDERED that, within 72 hours of his being notified by his counsel, Janeanne Murray,
Esq., that the District of Connecticut has formally accepted jurisdiction over his supervision, said
Defendant Mark Resnick shall contact the Department of Probation for the District of Connecticut,
Enid Largaespada, Probation Officer, or Brian Topor, Supervisory Probation Officer, and shall
follow any instructions given to him by that office.

Dated: New York, New York

 

April 2, 2020

fn 5
» |
- J

jf / j } . :

fg yf / pA

( Liv ¢e™ oaiea

Chief Judge

BY ECF TO ALL COUNSEL

BY EMAIL AND FAX TO FCI DEVINS, MASSACHUSETTS
BY EMAIL TO EDWARD JOHNSON, USPO/SDNY

BY EMAIL TO BRIAN TOPOR, USPO/DConn.

 
